Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Travis Starks appeals the district court’s oral order, entered on the docket on February 20, 2013, denying his motion to compel the Government to file a substantial assistance motion. We have reviewed the record and find no reversible error. Accordingly, we affirm as Starks failed to make a substantial threshold showing that the Government’s decision not to file the substantial assistance motion was based on an unconstitutional motive or was not rationally related to any legitimate Government end. See Wade v. United States, 504 U.S. 181, 185-86, 112 S.Ct. 1840, 118 L.Ed.2d 524 (1992). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.